Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
In communications filed on 8/1/2022, claims 1-20 are presented for examination. Claims 1 and 15 are independent.
Amended claim(s): 1, 5, 8, 9, 11, 15, and 17.
Applicants’ arguments, see Applicant Arguments/Remarks filed 8/1/22, with respect to claim(s) rejected under prior art have been considered but are moot in view of new ground(s) of rejection necessitated by Applicants’ amendment to the claim(s). New cited reference Oleg teaches a loop dongle that enables unidirectional data communication along the loop dongle (Oleg: Figs. 4-7, col.12:13-22, col.13:39 to col.14:32)   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “interceptor… inductively coupled to the loop so as to define…”. It is unclear whether the phrase subsequent “so as to” is an inherent causal effect of the claimed functionality, an intended use of the claimed functionality, or a positively recited functionality. For purposes of further examination, the examiner will consider it to be an intended use of the claimed functionality of interceptor and will omit it from consideration in prior art rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleboum et al (20190042749, hereinafter “Appleboum”) in view of US 10673717 B1 (hereinafter “Oleg”).

Regarding claim 1, Appleboum discloses a micro data capture device configured to operate as a unidirectional connection from a first computing device to a second computing device (Appleboum figs 1 and 2, pp101: dongle includes a unidirectional buffer intermediate a pair of computer peripheral interfaces e.g. conventional USB interfaces), the micro data capture device comprising: 
a data capture side comprising a first universal serial bus (USB) interface configured to connect to the first computing device so as to extract data from the first computing device (Appleboum fig 1, pp0121: USB Host Interface configured to ensure that data can pass only in one direction, e.g., from peripheral to computer); 
a monitoring apparatus comprising an interceptor…configured to copy data from the data capture side and to define the unidirectional connection (Appleboum figs 1 and 3, pp0106, pp0130, pp0132: directional data buffer configured to physically ensure that information can pass only in one direction by converting data coming from the peripheral product by electrical signals to optical signals and then back to electrical signals on receiving side, i.e., copying); and 
However, Appleboum does not disclose “loop.” In analogous art Oleg teaches a loop dongle that enables unidirectional data communication along the loop dongle (Oleg: Figs. 4-7, col.12:13-50)
Before the effective filing date of the claimed invention it would have been obvious to modify Applebaum to include unidirectional loop dongles that enable unidirectional data communication as taught by Oleg with the motivation to analyze the data (Oleg: Fig. 4-7, col.12:13-50) 
Appleboum et al combination further discloses: a data storage side comprising a second USB interface configured to connect to the second computing device and to transfer data to the second computing device, the data storage side configured to receive data from the data storage side via the monitoring apparatus (Appleboum figs 1 and 2, pp132: USB device interface receiving data from directional data buffer).

Regarding claim 3, Appleboum et al combination discloses micro data capture device of claim 1, wherein the data capture side is physically separate from the data storage side (Appleboum fig 3, pp 0132: physical isolation by directional data buffer).

Regarding claim 7, Appleboum et al combination discloses micro data capture device of claim 1, wherein the data storage side further comprises a flash memory that defines non-volatile memory, the flash memory configured to store data that is received from the data capture side (Appleboum pp0109 pp0132: internal flash memory may be used to implement CPU’s 1 and 2; flash memory stores data received by directional data buffer to transmit data from CPU 2 to CPU 1).

	Regarding claim 14, Appleboum et al combination discloses micro data capture device of claim 1, wherein the first and second USB interfaces are disposed on opposite sides of the micro data capture device (Appleboum figs 1 and 2: USB device interface and USB host interface).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleboum in view of Oleg in view of Baterina et al (20160321210, hereinafter “Baterina”).

Regarding claim 2, Appleboum et al combination does not explicitly disclose micro data capture device of claim 1, the micro data capture device further comprising: a read-only memory on which an operating system of the micro capture device is configured to be reloaded each time the micro capture device connects to the first computing device via the first USB interface or the second computing device via the second USB interface.
Baterina teaches a USB interface circuitry including an isolation circuitry 113 between two USB devices 102/103 and  Hub circuits 704/705 that serves as communication interfaces that are compatible with USB standard external to the USB circuitry, i.e., USB devices 102/103 (Baterina fig 7, pp0062-pp0063). The USB interface circuitry implements erasable programmable read-only memory units 711 that configures the Hub circuits 704/705 at power up (Baterina fig 7, pp0066). As such, at power up, when the USB interface circuitry is connected to USB devices 102/103, the Hub circuits 704/705 is configured, i.e., reloaded.
Appleboum and Baterina are analogous art to the claimed invention because they are in the same field of USB devices. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate a read-only memory of Baterina into the USB protection device of Appleboum in order prevent malicious party from injecting malware into the USB protection device.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleboum in view of Oleg in view of Teggatz et al (20120242164, hereinafter “Teggatz”).

Regarding claim 4, Appleboum et al combination discloses micro data capture device of claim 3, wherein data side is optical coupled to the data storage side (Appleboum pp0032) but does not explicitly disclose inductive coupling.
Teggatz teaches transfer of data from a primary side inductor coil 110 to a secondary side inductor 112 by inductive coupling, wherein the primary side has several tap points allowing for different portions of the coil to be excited based on the amplitude of signal transfer required. (Teggatz fig 1, pp0005 pp0019-pp0020).
Appleboum and Teggatz are analogous art to the claimed invention because they are in the same field of data transfer. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate the inductive coupling of Teggatz into Appleboum to allow for adjustment of amplitude of signal transfer (Teggatz pp0019-pp0020).

Regarding claim 5, Appleboum et al combination discloses micro data capture device of claim 4, wherein the data capture side further comprises an input and an output, and the monitoring apparatus further comprises a wire coupled to the input and the output in the loop (Oleg: Figs 4-7, col.12:13-22, col.13:39 to col.14:32, i.e., the loop dongles with an input and an ouput for unidirectional data flow),
 the interceptor connected to the data storage side and inductively coupled to the loop so as to define the unidirectional connection from the data capture side to the data storage side ((Oleg: Figs 4-7, col.12:13-22, col.13:39 to col.14:32, i.e., the loop dongles with an input and an ouput for unidirectional data flow)).

Claims 6, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleboum in view of Oleg in view of Lloyd et al (20190034669, hereinafter “Lloyd”).

Regarding claim 6, Appleboum et al combination does not explicitly disclose micro data capture device of claim 1, wherein the data capture side further comprises only a volatile memory such that no other memory resides on the data capture side.
Lloyd teaches a USB-style data-transfer device with a volatile memory such that memory can be cleared without the need to plug the device into a computer system (Lloyd pp0007 pp0011).
Applebaum and Lloyd are analogous art to the claimed invention because they are in the same field of USB devices. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use a volatile memory as taught by Lloyd into the CPU 2 side of Applebaum in order to ensure that no Trojan or other malicious software is present in the memory before transfer of data to the computing system (Lloyd pp0018).

	Regarding claim 15, Appleboum discloses a method of storing data from a plurality of industrial devices (Appleboum fig 5, pp0162), the method comprising: 
connecting a micro data capture device, via a first universal serial bus (USB) interface of the micro data capture device, to each of the plurality of industrial devices at different times (Appleboum fig 5, pp0162: connecting USB host interface to peripherals 1-N); 
extracting, by a data capture side of the micro data capture device, respective data from each of the plurality of industrial devices thereby defining extracted data (Appleboum figs 1and 5, pp0121 and pp0162: USB Host Interface configured to ensure that data can pass only in one direction, e.g., from peripherals to computer); 
transferring the extracted data from the data capture side to a data storage side of the micro data capture device over a unidirectional communication connection between the data capture side and the data storage side (Appleboum figs 1 and 3, pp0106, pp0130, pp0132: directional data buffer configured to physical ensure that information can pass only in one direction by converting data coming from the peripheral product from electrical signals to optical signals and then back to electrical signals on receiving side, i.e., copying) 
However, Appleboum does not but in analogous art, Oleg teaches: the unidirectional communication connection arranged in a loop; (Oleg: Fig. 4, col.12:13-22, i.e., a loop dongle that enables unidirectional data communication along the loop dongle)
Before the effective filing date of the claimed invention it would have been obvious to modify Applebaum to include unidirectional loop dongles that enable unidirectional data communication as taught by Oleg with the motivation to analyze the data (Oleg: Figs. 4-7, col.12:13-50) 
Appleboum et al combination further discloses: storing the extracted data in a flash memory on the data storage side of the micro data capture device (Appleboum figs 1 and 2, pp0109 and pp132: USB device interface receiving data from directional data buffer where internal flash memory may be used to implement CPU’s 1 and 2).
Appleboum does not explicitly disclose extracting respective data while the micro data capture device is connected to each of the plurality of industrial devices. However, Lloyd teaches transferring data while the USB data transfer device is plugged into, i.e., connected with a computer system (Lloyd pp0019).
As Appleboum and Lloyd are analogous art in the same field of USB devices, it would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to extract data while the USB device is plugged into the computer system as taught by Lloyd in order to receive electrical power from the computer system of Appleboum (Lloyd pp0019).

Regarding claim 16, Appleboum does not explicitly disclose method of claim 15, wherein transferring the extracted data further comprises transferring respective extracted data from a respective industrial device while the first USB interface is coupled with the respective industrial device.
Lloyd teaches transferring data while the USB data transfer device is plugged into, i.e., coupled with a computer system (Lloyd pp0019).
As Appleboum and Lloyd are analogous art in the same field of USB devices, it would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to transfer data while the USB device is plugged into the computer system as taught by Lloyd in order to receive electrical power from the computer system of Appleboum (Lloyd pp0019).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleboum in view of Oleg in view of Guo et al (9686304, hereinafter “Guo”).

Regarding claim 8, Appleboum et al combination discloses the data storage side further configured to: retrieve data from the flash memory thereby defining retrieved data, the retrieved data received from the data capture side; and transmit the retrieved data to the second computing device over the second USB interface (Appleboum fig 1, pp0109 pp0132: internal flash memory may be used to implement CPU’s 1 and 2: directional data buffer transmits data from “Far” side (CPU 2) to “Near” side (CPU 1)) but does not explicitly disclose transmitting a first portion of the retrieved data to the second computing device.
Guo teaches a system which heals content directed to a computing device if potential malicious content is discovered by removing the potentially malicious content and markers associated with the malware (Guo figs 2 and 3, col 6 lines 58 – col 7 line 65, col 8 lines 18-24, col. 8 line 55 – col 9 line 15). Thereafter, the system reconstructs the content by reuniting the healed separate object with a remainder of the separate object, i.e., first portion, and provides access to the target client computing system (Guo figs 2 and 3, col 11 lines 54-62, col 12 lines 31-36).
Applebaum and Guo are analogous art to the claimed invention because they are in the same field of malware free data transfer. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to remove infected portions from content as taught by Guo before transferring the content to CPU 1 side of Applebaum in order to heal any infected documents (Guo col 1 lines 39-50).

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleboum in view of Oleg in view of Guo et al (9686304, hereinafter “Guo”) in further view of Teal (20190081983).

Regarding claim 9, Appleboum et al combination does not explicitly disclose micro data capture device of claim 8, wherein the data storage side further comprises a filter configuration, the filter configuration configured to remove a second portion of data from the retrieved data thereby defining the first portion of the retrieved data.
Teal teaches a threat management facility 100 including a security management facility that provide protection from malware by reputation-based filtering (Teal fig 1, pp0076 pp0078).
Applebaum modified by Oleg, Guo and Teal are analogous art to the claimed invention because they are in the same field of malware free data transfer. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to remove infected portions from content by reputation-based filtering as taught by Teal before transferring the content to CPU 1 side of Applebaum in order provide protection from computer-based malware (Teal pp0076).

Regarding claim 10, Appleboum et al combination discloses micro data capture device of claim 9, wherein the filter configuration is further configured to remove the second portion of data from the retrieved data based on at least one of: a source or destination of the retrieved data, a time or date associated with the retrieved data, a file format or syntax associated with the retrieved data, or file semantics associated with the retrieved data (Teal fig 1, pp0076 pp0078 pp0081: a threat management facility 100 including a security management facility that provide protection from malware by reputation-based filtering which may identify source of known malware).
As Applebaum modified by Oleg, Guo and Teal are analogous art in the same field of malware free data transfer, it would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to remove infected portions from content by reputation-based filtering as taught by Teal before transferring the content to CPU 1 side of Applebaum in order provide protection from computer-based malware (Teal pp0076).

Regarding claim 11, Appleboum et al combination discloses micro data capture device of claim 9, wherein the retrieved data comprises an incoming file, and the filter configuration is further configured to: decompose the incoming file thereby defining a decomposed file; identify and remove malicious content and extra content from the decomposed file; and recompose the incoming file without the removed content thereby defining the first portion of the retrieved data (Teal pp0078: reputation-based filtering; (Guo figs 2 and 3, col 6 lines 58 – col 7 line 65, col 8 lines 18-24, col. 8 line 55 – col 9 line 15, col 11 lines 54-62, col 12 lines 31-36: heal content directed to a computing device if potential malicious content is discovered by removing the potentially malicious content and markers, i.e. extra content, associated with the malware; then reconstruct the content by reuniting the healed separate object with a remainder of the separate object, i.e., first portion).
As Applebaum modified by Oleg, Guo and Teal are analogous art in the same field of malware free data transfer, it would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to remove infected portions from content and reconstruct malware free portions as taught by Guo before transferring the content to CPU 1 side of Applebaum in to heal any infected documents (Guo col 1 lines 39-50).

Regarding claim 12, Appleboum et al combination discloses micro data capture device of claim 9, wherein the filter configuration is further configured to remove the second portion of data from the retrieved data based on a policy associated with the second computing device (Teal fig 1, pp0075: threat management facility 100 may provide policy management).
As Applebaum modified by Oleg, Guo and Teal are analogous art in the same field of malware free data transfer, it would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to remove portions from content based on policy as taught by Teal before transferring the content to CPU 1 side of Applebaum in order to control content transfers that may undermine productivity and network performance within an enterprise facility (Teal pp0075).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleboum in view of Oleg in view of Guo et al (9686304, hereinafter “Guo”) in further view of Lam et al (20060130154, hereinafter “Lam”).

Regarding claim 13, Appleboum et al combination does not explicitly disclose micro data capture device of claim 8, wherein the data storage side further comprises a hash module configured to generate one or more message digests representative of the first portion of the retrieved data.
	Lam teaches a data protection module 160 including a hashing function to generate a digest of stored data (Lam fig 1, pp0047).
Applebaum modified by Oleg, Guo and Lam are analogous art to the claimed invention because they are in the same field of malware data protection. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to generate digest of healed portions as taught by Lam in order to verify the integrity of data stored at CPU 1 of Appleboum (Lam pp0002).

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleboum in view of Oleg in view of Lloyd et al (20190034669, hereinafter “Lloyd”) and in further view of Teal (20190081983).

Regarding claim 17, Appleboum et al combination does not explicitly disclose method of claim 15, the method further comprising: filtering the extracted data by removing content from the extracted data, thereby defining filtered data.
Teal teaches a threat management facility 100 including a security management facility that provide protection from malware by reputation-based filtering (Teal fig 1, pp0076 pp0078).
Appleboum modified by Lloyd and Teal are analogous art to the claimed invention because they are in the same field of malware free data transfer. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to remove infected portions from content by reputation-based filtering as taught by Teal before transferring the content to CPU 1 side of Appleboum in order provide protection from computer-based malware (Teal pp0076).

Regarding claim 18, Appleboum modified by Lloyd and Teal discloses method of claim 17, the method further comprising: connecting the micro data capture device, via a second USB interface of the micro data capture device, to a storage device; and transferring the filtered data to the storage device over the second USB interface (Appleboum fig 5, pp0109 pp0132 pp0162: connecting USB device Interface to the computing device, i.e., a storage device as per Applicant’s specification pp0031; internal flash memory may be used to implement CPU 2; flash memory stores data received by directional data buffer to transmit data from CPU 2 to CPU 1 and thereby to computer system).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleboum in view of Oleg in view of Lloyd et al (20190034669, hereinafter “Lloyd”) in further view of Lam et al (20060130154, hereinafter “Lam”).

Regarding claim 19, Appleboum et al combination does not explicitly disclose method of claim 15, the method further comprising: generating one or more message digests representative of the filtered data; and storing the one or more message digests in the flash memory. However, Lam discloses generating a digest of stored data by a hashing function and saving, i.e., storing the digest in a record within a journal file which is stored in storage system (Lam fig 1, pp0047 pp0051).
Applebaum modified by Lloyd and Lam are analogous art to the claimed invention because they are in the same field of malware data protection. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to generate digest of healed portions as taught by Lam in order to verify the integrity of data stored at CPU 1 of Appleboum (Lam pp0002)

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleboum in view of Oleg in view of Lloyd et al (20190034669, hereinafter “Lloyd”) and in further view of Baterina et al (20160321210, hereinafter “Baterina”).

Regarding claim 20, Appleboum et al combination does not explicitly disclose method of claim 15, the method further comprising: during each of the different times that the micro-data capture device is connected, re-loading an operating system of the micro-data capture device on the micro-data capture device.
Baterina teaches a USB interface circuitry including an isolation circuitry 113 between two USB devices 102/103 and Hub circuits 704/705 that serves as communication interfaces that are compatible with USB standard external to the USB circuitry, i.e., USB devices 102/103 (Baterina fig 7, pp0062-pp0063). The USB interface circuitry implements erasable programmable read-only memory units 711 that configures the Hub circuits 704/705 at power up (Baterina fig 7, pp0066). As such, at power up, when the USB interface circuitry is connected to USB devices 102/103, the Hub circuits 704/705 is configured, i.e., reloaded.
Appleboum modified by Lloyd and Baterina are analogous art to the claimed invention because they are in the same field of malware free data transfer. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate a read-only memory of Baterina into the USB protection device of Appleboum modified by Lloyd in order prevent malicious party from injecting malware into the USB protection device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432